07-3726-cv
Zerilli-Edelglass v. New York City Transit

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference
to that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 19th day of November two thousand and nine.

PRESENT:

          ROGER J. MINER ,
          JOSÉ A. CABRANES,
          CHESTER J. STRAUB,
                 Circuit Judges,

-------------------------------------------x

TERESA ZERILLI-EDELGLASS,

                               Plaintiff-Appellant,

          v.                                                                               No. 07-3726-cv

NEW YORK CITY TRANSIT , MANHATTAN AND BRONX
SURFACE TRANSIT OPERATING AUTHORITY ,

                               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                                      1
FOR APPELLANT:                                Teresa Zerilli-Edelglass, pro se, Jackson, NJ.

FOR APPELLEES:                                Richard Schoolman and Gena Usenheimer, Office of the
                                              General Counsel, New York City Transit Authority,
                                              Brooklyn, NY.

        Appeal from an August 2, 2007 judgment of the United States District Court for the Eastern
District of New York (Nina Gershon, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

       Plaintiff-appellant Teresa Zerilli-Edelglass, pro se, appeals from an August 2, 2007 judgment of
the United States District Court for the Eastern District of New York entered after the District Court
granted summary judgment to defendants-appellees. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues raised on appeal.

        We review the granting of a motion for summary judgment de novo and ask whether the district
court properly concluded that there was no genuine issue as to any material fact and that the moving
party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d
292, 300 (2d Cir. 2003). In determining whether there are genuine issues of material fact, we are
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party
against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)
(internal quotation marks omitted).

        After reviewing the record and considering the issues raised on appeal, we conclude that
summary judgment for defendants-appellees was appropriate for substantially the reasons set forth in
the District Court’s thorough opinion. Accordingly, the August 2, 2007 judgment of the District Court
is AFFIRMED.



                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk of Court

                                              By _______________________________




                                                   2